Porter, J.
delivered the opinion of the court. The petitioner claims of the defendant $955 10 cents, who, admitting the justice of the greater part of the demand, pleads that proceedings are pending against him, at the suit of his creditors, for a forced surrender.
We think the objection a good one. It has already been settled by this court in the case of Chiapella vs. Lanusse's Syndics, 10 Martin, 448, that in case of a forced surrender, one of the creditors could not carry on legal proceedings, in a distinct suit, against the insolvent for the recovery of his debt. To permit it, would indeed defeat one of the important objects of our laws on this subject, which is to secure a legal distribution of the bankrupt’s estate to all who have demands against it.
The judgment of the parish court is affirmed with costs.